NO. 07-09-0002-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                  FEBRUARY 11, 2009

                          ______________________________


                        DAVID BALLARD, ET AL., APPELLANTS

                                            V.

                       DENNIS LEE HOLT, ET. AL., APPELLEES

                        _________________________________

            FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

                 NO. 12,012; HONORABLE STEVE EMMERT, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Pending before this Court are two motions to dismiss this purported appeal filed by

both Appellants and Appellees in which they maintain that Appellants failed to timely invoke

the jurisdiction of this Court. We grant Appellant’s motion and dismiss the appeal. Tex.

R. App. P. 42.1(a)(1). Appellee’s motion is rendered moot.
       Having dismissed the appeal at the request of Appellants, no opinion having been

rendered, no motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                 Patrick A. Pirtle
                                                     Justice




                                             2